Title: From Abigail Smith Adams to Mary Smith Gray Otis, 12 January 1812
From: Adams, Abigail Smith
To: Otis, Mary Smith Gray



My dear Mrs Otis
Quincy Jan’ry 12 1812

I ought to have thanked you for your kind Letter, which gave me both pleasure and consolation, but I have not been able to write oweing to an inflamation; first in my Eyes; and then upon my Lungs, Which deprived me of my Speach; and this you know, to a person who loves to be sociable, as much as your Friend, was a great privation. this disposition to loquacity with which you know we are charged by the other sex, is appears, by the tradition of the Jewish doctors that we are entitled to. Eve, say they, comes from a Word which signifies “to talk” and She was so called, because, soon after the creation, there fell from heaven twelve Baskets full of Chit Chat, and she picked up Nine of them, while her husband was gathering the other three, a good story much better than some of their Legends. My dear Mrs otis, your reluctance at writing arises only from want of practise, possest as you are of a tallent which communicates much delight to your Friends. hide it not in a Napkin, nor put it under a Bushel, but let it Shine upon paper. Tell Harriot I was quite delighted with a Letter of hers writing to her Aunt Betsy, with the reading of which I was favourd. She has a happy tallent at description, and understands the distinction, between a Ladies drawing Room, and a Gentlemans Levee—a gump writing Letters from Washington for the press, talks of being at Mrs Madisons Levee—If he had consulted Johnson, he would have explaind to him this most important Subject, and told him that it was a concourse of gentlemen who make a morning visit to a Man in power. the writer does not appear to be much conversant  with Courts, or their Manners—
now my dear Friend to talk a little of domestic affairs. I presume you have been informd from more Sources than one, of a connection forming between two Turtle doves, a dear Innocent, she has to learn to Love. how could She be inso suddenly upon a three weeks acquaintance?
Let me see. do I remember right? is there not something very pleasing, between doubt, hope, fear, watching, looks, but not a word yet. it may be so. I thought I understood the meaning—a torment take him, if he does not explain—Harriot you must not see this—
aya it was not so in my day—a young Man to get so assurd in three weeks, as to make formal proposals, to be accepted, to make a whole family party of it—this would do very Well—pardon me, for the once Married. I wont say wid & wide &c. they do honour to the State knowing how good, and how pleasent a thing it is to dwell together in unity—but these young Things—to be no more timid, why I was frightned after three years considering of it. beside I had some old queer  Ideas in my head. I thought that, Love, like to be most  permanent which dives into the Soul, by Soft degrees of mutual Society, and comes to be matured by time, and Friendship—
To be serious Hannah is a good deserving Girl of a Sweet and amiable disposition, and the young gentleman is pleasing, agreable connections, and happy prospects— in all of which I do most sincerely rejoice, both for the Sake of your Brother and Sister to whom it is agreable, and it seems a kind favour of providence to Cheer them under their Melancholy, for the loss of their dear amiable William—but what is the loss of relatives for whose deaths we are in some measure prepared by sickness, to the awfull and desolating Catastrophe at Richmond?— my Soul Sickens when I think of it—words cannot paint its horrors, nor words describe its anguish; with folded hands and uplifted Eyes—we must adore in Silence—whilst the wrung Heart bursts—
I Should think it would spread a gloom over all the amusements at Washington. every humane heart must participate in the calamity—
a parsel of Sad pens I would write more if they were better—but I never had a nack of mending one—mrs Smith desires to be rememberd to you, and the girls Send Love to Harriot and Mary— not a word now of politicks—alass my political correspondent is no more—no harm in asking who is meant by the Star in the East, who is to work such miracles as to make the palace tremble? we are totally at a loss for the person meant. as there are no Secrets in congress now—you may tell just what you hear. bold open politicians—Sure we Shall have Some fire—and the Enemy may put on Sheild and helmet, for they tell just when they mean to point it. your Brother William has been quite Sick, for a fortnight past, with a bad cough, and them Sad  night Sweats— the roads have been so blocked with snow, and I have myself been so unwell that I have not been able to get to see him. I hope to hear he is better to night.
With Love and Respect I Subscribe your / Friend
Abigail Adams